significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ‘ jun ter raitt ad re dear this letter constitutes notice that the company's requests for waivers of the minimum_funding_standard for the above-named plans for the plan years ending have been denied this decision was conveyed to the company's chief financial officer by ‘this office by telephone on the company is a private non-profit corporation which owns and operates three thoroughbred racetracks within the state the company's primary sources of revenue are on-track wagering and the sale of its simulcast signal to various off-track betting organizations a secondary source of revenue is the use of the company's facilities for parties corporate meetings flea markets and the storage of cars from local automobile dealerships the company’s revenues beyond the amounts necessary to conduct its operations are transferred to the state based on the financial information provided by the company it is clear that the company has suffered a substantial business hardship the thoroughbred horse racing industry has suffered an industry-wide decline in revenue from on- and off-track wagering many racetracks are turning to revenue from slot machines to ensure their business viability the company's highest margin business is on-track wagering each wager yields of revenue however the trend has been toward off-track wagering which only yields all sources has increased the company’s net revenue has declined or remained flat over the last years during that period the fixed costs in running the racetracks such as labor real_estate tax and fuel costs have risen dramatically the company has reported losses for each of its fiscal years since of revenue although the total dollars in wagering from bailout and the completion of its - the company was basing its financial recovery primarily on the approved by the however the company has subsequently filed for reorganization under chapter of the u s bankruptcy code while the company has indicated that this was merely a bailout formality to force the subsequent news reports indicate that the state is in the process of awarding the thoroughbred racing franchise to another entity while the company has sued to keep control of the racetracks that it owns and operates the company’s financial future is in peril if it loses the franchise furthermore the company's financing partner in a proposed arrangement it had with the company these factors call in to question whether the company’s business hardship is temporary hence the company's requests for waivers of the minimum_funding_standard for the plans for the plan years ending facility backed out of the tentative financing to make good on the have been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on each of the accumulated funding deficiencies in the plans for the plan years ending plans as soon as possible to report and pay the taxes you should file forms for each of the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager and to your authorized representatives pursuant to a power_of_attorney on file in this office to the manager if you require further assistance in this matter please contact sincerely yours c 20-b yeh joseph h grant director employee_plans
